--------------------------------------------------------------------------------


EXHIBIT 10-x


RESTRICTED STOCK AGREEMENT


ANALYSTS INTERNATIONAL CORP.
2004 EQUITY INCENTIVE PLAN




THIS AGREEMENT, made effective as of this        day of                       
 , 2005, by and between Analysts International Corp., a Minnesota corporation
(the “Company”), and ___________________ (“Participant”).
 
W I T N E S S E T H:


WHEREAS, the Participant on the date hereof is a key employee or officer of the
Company; and


WHEREAS, the Company wishes to grant a restricted stock award to Participant for
shares of the Company’s Common Stock pursuant to the Company’s 2004 Equity
Incentive Plan (the “Plan”); and


WHEREAS, the Administrator of the Plan has authorized the grant of a restricted
stock award to the Participant;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:


1. Grant of Restricted Stock Award. The Company hereby grants to Participant on
the date set forth above a restricted stock award (the “Award”) for
_____________________ (                        ) shares of Common Stock on the
terms and conditions set forth herein, and subject to adjustment pursuant to
Section 12 of the Plan. The Company shall cause to be issued a stock certificate
representing such shares of Common Stock in the Participant’s name, and shall
deliver such certificate to the Participant; provided, however, that the Company
shall place a legend on such certificate describing the risks of forfeiture and
other transfer restrictions set forth in this Agreement and providing for the
cancellation and return of such certificate if such shares of Common Stock are
forfeited as provided in Section 2 below. Until such risks of forfeiture have
lapsed or the shares subject to this Award have been forfeited pursuant to
Section 2 below, the Participant shall be entitled to vote the shares
represented by such stock certificates and shall receive all dividends
attributable to such shares, but the Participant shall not have any other rights
as a shareholder with respect to such shares.


2. Vesting of Restricted Stock.


a.  The shares of Stock subject to this Award shall remain forfeitable until the
risks of forfeiture lapse according to the following vesting schedule:





--------------------------------------------------------------------------------


 
Vesting Date    Cumulative Percentage of Shares Vested




[unless otherwise specified, grants shall vest 25% each year for four years
beginning one year after the date of grant]    



 
If the Participant’s employment with the Company (or a subsidiary of the
Company) ceases at any time prior to a Vesting Date for any reason, including
the Participant’s voluntary resignation or retirement but excluding termination
by the Company without “cause,” the Participant shall immediately forfeit all
shares of Stock subject to this Award which have not yet vested and for which
the risks of forfeiture have not lapsed. If the Participant’s employment or
other relationship is terminated by the Company without “cause” prior to the
vesting date for this Award, all risks of forfeiture on the shares of Stock
subject to this Award shall immediately lapse.


b. Solely for purposes of this Paragraph 2(b), “cause” shall mean (i)
Participant charged with a felony or convicted of any criminal misdemeanor or
more serious act; (ii) any intentional and/or willful act of fraud or dishonesty
by Participant related to or connected with Participant’s employment by the
Company or any of its Affiliates; (iii) the willful and/or continued failure,
neglect or refusal by Participant to perform his or her employment duties with
the Company or any of its Affiliates, (iv) a material violation of the
Participant’s or an Affiliate’s policies or codes of conduct; or (v) the willful
and/or material breach by Participant of any agreement between Participant and
the Company or any of its Affiliates, including but not limited to an employment
agreement or a noncompetition agreement.


3. Miscellaneous.


a. Employment-at-Will. This Agreement shall not confer on Participant any right
with respect to continuance of employment by the Company or any of its
Affiliates, nor will it interfere in any way with the right of the Company to
terminate such employment. Participant’s employment relationship with the
Company and its Affiliates shall be employment-at-will, and nothing in this
Agreement shall be construed as creating an employment contract for any
specified term between Participant and the Company or any Affiliate.


b. Securities Law Compliance. Participant shall not transfer or otherwise
dispose of the shares of Stock received pursuant to this Agreement until such
time as counsel to the Company shall have determined that such transfer or other
disposition will not violate any state or federal securities laws. The
Participant may be required by the Company, as a condition of the effectiveness
of this restricted stock award, to agree in writing that all Stock subject to
this Agreement shall be held, until such time that such Stock is registered and
freely tradable under applicable state and federal securities laws, for
Participant’s own account without a view to any


--------------------------------------------------------------------------------


 
further distribution thereof, that the certificates for such shares shall bear
an appropriate legend to that effect and that such shares will be not
transferred or disposed of except in compliance with applicable state and
federal securities laws.


c. Mergers, Recapitalizations, Stock Splits, Etc. Pursuant and subject to
Section 12 of the Plan, certain changes in the number or character of the Common
Stock of the Company (through merger, consolidation, exchange, reorganization,
divestiture (including a spin-off), liquidation, recapitalization, stock split,
stock dividend or otherwise) shall result in an adjustment, reduction or
enlargement, as appropriate, in Participant’s rights with respect to any
unexercised portion of the Option (i.e., Participant shall have such
“anti-dilution” rights under the Option with respect to such events, but shall
not have “preemptive” rights).


d. Shares Reserved. The Company shall at all times during the term of this
Agreement reserve and keep available such number of shares as will be sufficient
to satisfy the requirements of this Agreement.


e. Withholding Taxes. In order to permit the Company to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as it deems appropriate to insure that, if necessary, all applicable
federal or state payroll, income or other taxes are withheld from any amounts
payable by the Company to the Participant. If the Company is unable to withhold
such federal and state taxes, for whatever reason, the Participant hereby agrees
to pay to the Company an amount equal to the amount the Company would otherwise
be required to withhold under federal or state law.


f. 2004 Equity Incentive Plan. The Award evidenced by this Agreement is granted
pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
The Plan governs this Agreement and, in the event of any questions as to the
construction of this Agreement or in the event of a conflict between the Plan
and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.


g. Lockup Period Limitation. Participant agrees that in the event the Company
advises Participant that it plans an underwritten public offering of its Common
Stock in compliance with the Securities Act of 1933, as amended, and that the
underwriter(s) seek to impose restrictions under which certain shareholders may
not sell or contract to sell or grant any option to buy or otherwise dispose of
part or all of their stock purchase rights of the underlying Common Stock,
Participant hereby agrees that for a period not to exceed 180 days from the
prospectus, Participant will not sell or contract to sell or grant an option to
buy or otherwise dispose of this Agreement or any of the underlying shares of
Common Stock without the prior written consent of the underwriter(s) or its
representative(s).


h. Blue Sky Limitation. Notwithstanding anything in this Agreement to the
contrary, in the event the Company makes any public offering of its securities
and determines, in its sole discretion, that it is necessary to reduce the
number of issued but unexercised stock purchase rights so as to comply with any
state securities or Blue Sky law limitations with respect thereto, the


--------------------------------------------------------------------------------


 
Board of Directors of the Company shall accelerate the vesting of this
restricted stock award, provided that the Company gives Participant 15 days’
prior written notice of such acceleration. Notice shall be deemed given when
delivered personally or when deposited in the United States mail, first class
postage prepaid and addressed to Participant at the address of Participant on
file with the Company.


i. Accounting Compliance. Participant agrees that, if a merger, reorganization,
liquidation or other “transaction” as defined in Section 12 of the Plan occurs,
and Participant is an “affiliate” of the Company or any Affiliate (as defined in
applicable legal and accounting principles) at the time of such transaction,
Participant will comply with all requirements of Rule 145 of the Securities Act
of 1933, as amended, and the requirements of such other legal or accounting
principles, and will execute any documents necessary to ensure such compliance.


j. Stock Legend. The Administrator may require that the certificates for any
shares of Common Stock purchased by Participant (or, in the case of death,
Participant’s successors) shall bear an appropriate legend to reflect the
restrictions of Paragraph 4(b) and Paragraphs 4(g) through 4(j) of this
Agreement; provided, however, that failure to so endorse any of such
certificates shall not render invalid or inapplicable Paragraph 4(j).


k. Scope of Agreement. This Agreement shall bind and inure to the benefit of the
Company, its Affiliates and its successors and assigns and Participant and any
successor or successors of Participant permitted by this Agreement.


l.  Arbitration. Any dispute arising out of or relating to this Agreement or the
alleged breach of it, or the making of this Agreement, including claims of fraud
in the inducement, shall be discussed between the disputing parties in a good
faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least 10 years. If the parties cannot agree on an
arbitrator within 20 days, any party may request that the chief judge of the
District Court of Hennepin County, Minnesota, select an arbitrator. Arbitration
will be conducted pursuant to the provisions of this Agreement, and the
commercial arbitration rules of the American Arbitration Association, unless
such rules are inconsistent with the provisions of this Agreement. Limited civil
discovery shall be permitted for the production of documents and taking of
depositions. Unresolved discovery disputes may be brought to the attention of
the arbitrator who may dispose of such dispute. The arbitrator shall have the
authority to award any remedy or relief that a court of this state could order
or grant; provided, however, that punitive or exemplary damages shall not be
awarded. The arbitrator may award to the prevailing party, if any, as determined
by the arbitrator, all of its costs and fees, including the arbitrator’s fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys’ fees. Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota.
 


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.


ANALYSTS INTERNATIONAL CORP.
           
By:
   
Its:
               
Participant



 



--------------------------------------------------------------------------------